Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 9, and 17 of the current application teach similar subject matter as the prior art of Lin (US 2016/0247068), Solomon et al. (US 10,249,207), and Abramson et al. (US 2018/0293483).  However, the prior art fails to teach “obtaining, via the one or more processors, the value associated with each of the at least one mandatory argument based on a task template for the identified task and the world model, the task template being comprised in the Knowledge Base; generating, via the one or more processors, a context aware input to a task planner for the identified task, wherein the context aware input is a task plan generated using a pre-condition template and a post-condition template from the Knowledge Base for the identified task, the value associated with each of the at least one mandatory argument and the world model” as recited in claim 1, and “obtain the value associated with each of the at least one mandatory argument based on a task template for the identified task and the world model, the task template being comprised in the Knowledge Base; generate a context aware input to a task planner for the identified task, wherein the context aware input is a task plan generated using a pre-condition template and a post-condition template from the Knowledge Base for the identified task, the value associated with each of the at least one mandatory argument and the world model” as recited in claims 9 and 17.
Claims 2-7 and 10-16 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2020 was filed in compliance with the provisions of 37 CFR 1.97and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2020/0027456) discloses an electronic device capable of providing a voice-based intelligent assistance service.
Howard (US 2020/0036810) discloses an intelligent systems framework for analysis of user-generated contend from various capture points to determine user intent.
Epperlein et al. (US 10,527,437) discloses cognitive risk mitigation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672